       Case 5:20-cv-01164-FB-ESC Document 21 Filed 10/23/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


RICHARD CARLISLE, ALISON                         §
MAYNARD,                                         §
                                                 §                 SA-20-CV-01164-FB
                  Plaintiffs,                    §
                                                 §
vs.                                              §
                                                 §
JACOB VOS, JACOB ZIMMERMAN,                      §
MARK BANKSTON, WILLIAM                           §
LUCERO, LEONARD POZNER,                          §
                                                 §
                  Defendants.                    §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Plaintiff’s Motion for Temporary Restraining

Order [#6]. All dispositive pretrial matters in this case have been referred to the undersigned for

disposition pursuant to Western District of Texas Local Rule CV-72 and Appendix C [#3]. The

undersigned has authority to enter this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).

For the reasons set forth below, it is recommended that Plaintiff’s motion be denied.

                                         I. Background

       This case was filed by two Plaintiffs—Richard Carlisle and Alison Maynard—seeking

both statutory damages for alleged violations of the Federal Wiretap Act, 18 U.S.C. § 2520, and

an order enjoining disciplinary proceedings against Maynard currently pending before the

Colorado Supreme Court. Maynard is an attorney licensed to practice law in Colorado who

currently lives in San Antonio.      The Office of Attorney Regulation, through the current

complaint before the Colorado Supreme Court, seeks Maynard’s disbarment for the unlicensed

practice of law. Plaintiffs allege that their emails—emails regarding “research” into whether the

                                                1
        Case 5:20-cv-01164-FB-ESC Document 21 Filed 10/23/20 Page 2 of 8




Sandy Hook school shooting of 2012 was a government hoax or conspiracy—were illegally

intercepted and are being used in the Colorado disciplinary proceeding in violation of the Federal

Wiretap Act. According to Plaintiffs, they were provided a declaration indicating that the emails

were obtained as a result of a production in response to a discovery request in the “Infowars”

litigation in Austin, Texas.

       Plaintiffs’ lawsuit names the following Defendants: William Lucero (the Colorado

Supreme Court Justice presiding over the disciplinary proceedings); Jacob Vos (the prosecutor in

the disciplinary proceedings); Mark Bankston (Houston attorney involved in the Infowars

litigation who authored the declaration regarding the source of the emails); Leonard Pozner

(Florida resident and plaintiff in the Infowars litigation who was represented by Bankston and

allegedly intercepted the emails and intentionally disclosed them to Bankston for his use against

Maynard); and Jacob Zimmerman (the complainant in the attorney disciplinary proceedings and

a Wisconsin attorney who represented Pozner in a Wisconsin suit).

       Plaintiffs initiated this lawsuit by filing two motions to proceed in forma pauperis

(“IFP”). The undersigned granted Carlisle’s motion but recommended Maynard’s motion be

denied for failure to demonstrate indigency. Maynard paid the filing fee before the District

Court reviewed the report and recommendation, and the Court dismissed her IFP and the report

on the motion as moot in light of the payment.

       In addition to the two motions to proceed IFP, at the time of filing this suit, Maynard also

filed a motion for a temporary restraining order and permission to participate in electronic filing

with the Court. The TRO asks the Court to protect Maynard from having to respond to discovery

served upon her in the Colorado proceeding that was due on September 30, 2020, and to protect




                                                 2
       Case 5:20-cv-01164-FB-ESC Document 21 Filed 10/23/20 Page 3 of 8




her from having to sit for her deposition in the proceeding, which was set for October 1, 2020.1

The undersigned issued a second report and recommendation and order after Maynard paid the

filing fee, granting Maynard permission to e-file with the Court and recommending that her

motion for a TRO be dismissed as moot in light of the fact that her request for temporary

injunctive relief was stale, as the deadline for discovery responses and the date of her scheduled

deposition had passed without any update from Maynard as to the status of the proceedings in

Colorado. This report and order also ordered Plaintiffs to submit a request for the issuance of

summonses within seven days of the Order, on or before October 21, 2020. The report remains

pending before the District Court. The instant report and recommendation, which addresses the

merits of Maynard’s request for a TRO, is intended to supersede the previous recommendation.

       Maynard has since filed numerous additional filings, objections to the report and

recommendation [#12], affidavits in support of her motion for a TRO [#14, #18], and a proposed

order issuing a TRO. By these filings, Maynard informs the Court that she refused to respond to

the discovery and refused to sit for her deposition, and Vos has moved for default against her in

the disciplinary proceedings, which, if granted, would result in her disbarment. Maynard also

informs the Court that she has not provided any notice to any Defendant of the pending TRO

because she believes notice will result in punitive action being taken against her by Defendants.

       Maynard timely submitted requests for summonses to the Court, but they were deficient

for failure to include addresses for any named Defendant. After being issued a deficiency notice

with respect to the summonses, corrected summonses were issued as to all five Defendants on

October 23, 2020.


       1
          Although Maynard’s lawsuit was filed on September 29, 2020, the undersigned was not
referred the case until late in the day on October 1, 2020, and did not reach the pending IFP
motions until October 2, 2020. Maynard paid the filing fee on October 8, 2020, a week after her
responses were due and her deposition was scheduled.
                                                3
       Case 5:20-cv-01164-FB-ESC Document 21 Filed 10/23/20 Page 4 of 8




       Maynard has filed a second lawsuit, styled as 5:20-CV-1180-OLG, which was also

accompanied by an IFP motion and a motion for injunctive relief. By that lawsuit, Maynard

seeks a preliminary injunction enjoining the Colorado disciplinary proceedings in light of the

alleged illegal interception of her emails. Maynard has filed motions to consolidate the two

cases in both cases.      In the second lawsuit, the magistrate judge issued a report and

recommendation that the District Court deny Maynard’s IFP motion. Maynard has not yet paid

the filing fee in that case, and the report remains pending before the District Court.

       In light of Maynard’s renewed requests for temporary relief based on the motion for

default that has been filed against her in the Colorado case, the undersigned will issue this

additional report and recommendation addressing Maynard’s request for a TRO on its merits.

                                           II. Analysis

       A temporary restraining order is an extraordinary remedy that should not be granted

unless the movant clearly proves the following elements: (1) a substantial likelihood of success

on the merits; (2) a substantial threat of irreparable harm if the injunction is not granted; (3) the

threatened injury to the movant outweighs any harm to the nonmovant that may result from the

injunction; and (4) the injunction will not undermine the public interest. Roho, Inc. v. Marquis,

902 F.2d 356, 358 (5th Cir. 1990); Allied Marketing Group, Inc. v. CDL Marketing, Inc., 878

F.2d 806, 809 (5th Cir. 1989). Rule 65 of the Federal Rules of Civil Procedure requires that a

party seeking a temporary restraining order “clearly show” that she will suffer “immediate and

irreparable injury” without injunctive relief. Maynard has failed to do so, and her motion for a

TRO should be denied.

       Maynard has not demonstrated a substantial likelihood of success on the merits or that the

threatened harm is irreparable.      Maynard asks this Court to enjoin an ongoing attorney



                                                  4
       Case 5:20-cv-01164-FB-ESC Document 21 Filed 10/23/20 Page 5 of 8




disciplinary proceeding currently pending before the Colorado Supreme Court. This Court is

likely required to abstain from deciding Maynard’s challenge to the Colorado proceeding under

the doctrine of Younger abstention in deference to the Colorado Supreme Court. See Younger v.

Harris, 401 U.S. 37, 43–44 (1971). The Supreme Court has held that attorney disciplinary

proceedings are considered ongoing state judicial proceedings to which Younger abstention

applies. Middlesex County Ethics C’mmte v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).

There are three circumstances required for the abstention doctrine to apply: (1) the dispute

should involve an “ongoing state judicial proceeding”; (2) the state must have an important

interest in regulating the subject matter of the claim; and (3) there should be an “adequate

opportunity in the state proceedings to raise constitutional challenges.” Id. The Fifth Circuit has

repeatedly applied Younger abstention to attorney disciplinary proceedings in light of the

Supreme Court’s holding that such proceedings involve sufficiently important state interests to

warrant deference under Younger. See Riley v. La. State Bar Ass’n, 402 Fed. App’x 856, 858

(5th Cir. 2010); Wightman v. Tex. Supreme Ct., 84 F.3d 188, 189–90 (5th Cir. 1996). In these

cases, the Fifth Circuit emphasized that there were other avenues for raising challenges to the

disciplinary proceedings, both during the proceedings and through an appeal of any final

decision of the state Supreme Court to the United States Supreme Court. See Riley, 402 Fed.

App’x at 858; Wightman, 84 F.3d at 189–90.

       Although Plaintiffs’ claims arise under the Federal Wiretap Act and Younger abstention

concerns the ability to raise constitutional challenges to state proceedings, Maynard’s complaints

about the use of illegally intercepted emails in her disciplinary proceeding implicate due process

concerns that are constitutional in nature. The Colorado Supreme Court provides an adequate

forum for such constitutional challenges. See Colorado Supreme Court Grievance Comm. v.



                                                5
       Case 5:20-cv-01164-FB-ESC Document 21 Filed 10/23/20 Page 6 of 8




Dist. Court, City & Cty. of Denver, Colo., 850 P.2d 150, 153–54 (Colo. 1993) (en banc) (holding

that constitutional challenges to attorney disciplinary rules “fall within the inherent power and

exclusive jurisdiction of the Colorado Supreme Court to regulate, govern, and supervise the

practice of law.”); People v. Varallo, 913 P.2d 1, 3–7 (Colo. 1996) (en banc) (considering due

process and equal protection challenges to the disciplinary proceeding). Additionally, the

Colorado Rules of Civil Procedure provide a mechanism for appellate review of the disciplinary

hearing board’s final decision regarding public censure, suspension, or disbarment. Colo. R.

Civ. P. 251.27.

       The undersigned acknowledges that there are circumstances in which Younger abstention

is not appropriate, such as where there is evidence that the state court proceeding was brought in

bad faith or with the intent to harass the plaintiff. See Younger, 401 U.S at 49; DeSpain v.

Johnston, 731 F.2d 1171, 1180 (5th Cir. 1984). Yet even if Maynard could demonstrate that

abstention is not proper due to such a showing, she has still failed to demonstrate that she will

suffer truly irreparable harm if she is not issued the extraordinary remedy of the TRO she

requests. Maynard has indicated that her motion to dismiss and motion for protective order filed

in the Colorado disciplinary proceedings have been denied. Maynard has, however, failed to

demonstrate why the appellate process available to her in the event of her disbarment or an

otherwise unfavorable judgment in the state disciplinary proceedings is insufficient to address

her complaints. The Colorado Supreme Court has an important state interest in regulating its

licensed attorneys and has provided a mechanism for appellate review. Maynard has failed to

demonstrate that she will be irreparably harmed, without any further recourse, if she is ultimately

disbarred.




                                                6
        Case 5:20-cv-01164-FB-ESC Document 21 Filed 10/23/20 Page 7 of 8




       Additionally, Plaintiffs’ Complaint alleges causes of action for statutory and punitive

damages under the Federal Wiretap Act against all five Defendants. There are immunity issues

that are fatal to at least some of Maynard’s claims, such as the claims against Justice Lucero, as

judicial immunity is not overcome by allegations of bad faith or malice. See Mireles v. Waco,

502 U.S. 9, 11–12 (1991).

       Because Maynard has not demonstrated either a likelihood of success on the merits or

impending irreparable harm, her motion for a TRO should be denied. Plaintiffs are directed to

serve all five Defendants with the summonses issued by the Court. Any requests for preliminary

injunctive relief will only be considered after notice and service of this lawsuit on Defendants.

Plaintiffs’ motion to consolidate this case with 5:20-CV-1180-OLG remains pending in light of

the recommendation that Maynard’s motion to proceed IFP in that case be denied.

                             III. Conclusion and Recommendation

       Having considered Plaintiff’s motion, Maynard’s additional filings, and the governing

law, the undersigned recommends that Plaintiff’s Motion for Temporary Restraining Order [#6]

be DENIED.        This recommendation supersedes the undersigned’s previous report and

recommendation dated October 14, 2020 [#11].

              IV. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file



                                                  7
       Case 5:20-cv-01164-FB-ESC Document 21 Filed 10/23/20 Page 8 of 8




the objections with the Clerk of Court and serve the objections on all other parties. A party filing

objections must specifically identify those findings, conclusions or recommendations to which

objections are being made and the basis for such objections; the district court need not consider

frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 23rd day of October, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 8
